Exhibit 99.1 CIMATRON LIMITED CONSOLIDATED FINANCIAL STATEMENTS AS OF DECEMBER 31, 2013 CIMATRON LIMITED CONSOLIDATED FINANCIAL STATEMENTS TABLE OF CONTENTS Page Report of Independent Registered Public Accounting Firm F - 2 Consolidated Balance Sheets F-3 - F-4 Consolidated Statements of Operations F - 5 Consolidated Statements of Comprehensive Income F - 6 Consolidated Statements of changes in Shareholders’ Equity and Comprehensive Income (Loss) F-7 - F-9 Consolidated Statements of Cash Flows F-10 - F-11 Notes to the Consolidated Financial Statements F-12 - F-31 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders of Cimatron Ltd. We have audited the accompanying consolidated balance sheets of Cimatron Ltd. and its subsidiaries ("the Company") as of December 31, 2013 and 2012, and the related consolidated statements of income, comprehensive income, stockholders' equity, and cash flows for each of the three years in the period ended December 31, 2013. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We did not audit the financial statements of Cimatron Gibbs LLC, (a subsidiary), which statements reflect total assets constituting 13% and 16% of consolidated total assets as of December 31, 2013 and 2012, respectively, and total revenues constituting 29%, 31% and 30% of consolidated total revenues for the years ended December 31, 2013, 2012 and 2011 respectively. Those statements were audited by other auditor, whose report has been furnished to us and our opinion, insofar as it relates to the amounts included for that subsidiary, is based solely on the report of the other auditor. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits and the report of the other auditors provide a reasonable basis for our opinion. In our opinion, based on our audits and the report of the other auditors, such consolidated financial statements present fairly, in all material respects, the financial position of the Company and its subsidiaries as of December 31, 2013 and 2012, and the consolidated results of their operations and their cash flows for each of the three years in the period ended December 31, 2013, in conformity with accounting principles generally accepted in the United States of America. /s/ Brightman Almagor Zohar & Co. Certified Public Accountants A member firm of Deloitte Touche Tohmatsu Tel Aviv, Israel March 30, 2014 CIMATRON LIMITED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) December 31, Note 2 0 1 3 2 0 1 2 ASSETS Current assets Cash and cash equivalents $ $ Trade accounts receivable, net of allowance for doubtful accounts of $1,097 and $1,004 as of December 31, 2013 and 2012 respectively 3 Other accounts receivable and prepaid expenses 4 Inventory Total current assets Deposits with insurance companies and severance pay funds 7 Property and equipment 5 Cost Less - accumulated depreciation Property and equipment, net Other assets Goodwill, net Other Intangible Assets Deferred tax asset - Total other assets Total assets $ $ The accompanying notes are an integral part of the financial statements F - 3 CIMATRON LIMITED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) December 31, Note 2 0 1 3 2 0 1 2 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Short-term bank credit $
